Citation Nr: 1518110	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a skin condition, to include chloracne as due to herbicide exposure.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran testified by videoconference at a Board hearing before the undersigned.  A copy of the transcript is of record.

The issue of entitlement to a compensable initial rating for bilateral hearing loss is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of chloracne.

2. Chloracne did not manifest to a degree of 10 percent or more within a year of the Veteran's last in-service exposure to herbicides.

3. A chronic skin condition did not manifest in active service and any current skin condition is not otherwise etiologically related to such service.

4. The Veteran has PTSD as the result of an in-service stressor for which there is credible supporting evidence.


CONCLUSIONS OF LAW

1. A skin condition was not incurred or aggravated in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2. PTSD was incurred due to active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA must notify the claimant of information and evidence that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claim of service connection for PTSD, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision.

For the claim seeking service connection for a skin condition, VA's duty to notify was satisfied prior to the initial rating decision through an October 2009 notice letter sent to the Veteran that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and VA treatment records are associated with claims file.  In August 2009, the Veteran submitted a VA Form 21-4142 indicating that he received a general physical examination at the Salem VA Medical Center/Hillsville VA Clinic sometime in January 2008.  Following contact with the Salem VA a formal finding was made in January 2010 that records from January 1 through 31, 2008 were unavailable.  The appellant has not identified any additional treatment records that should be obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

A VA examination was not provided in conjunction with the Veteran's service connection claim for a skin condition, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, the evidence of record contains no diagnosis of chloracne.  Furthermore, though Salem VA treatment records from 2012 show the Veteran suffered from a severe rash in the area of his groin nothing, other than the Veteran's own conclusory, generalized lay statements, indicates the rash is associated with his active service.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (finding that a Veteran's conclusory, generalized lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  Thus, the evidence does not satisfy all the elements of McLendon and VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

The Veteran also was provided an opportunity to set forth his contentions during the September 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2011 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

I. Skin Condition

The Veteran claims entitlement to service connection for a skin condition, to include chloracne as due to herbicide exposure.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In regards to chloracne, VA regulations provide for a presumption of service connection for certain disabilities, such as chloracne (and other acneform disease consistent with chloracne), associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  Moreover, a veteran who, during active military, naval or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served in Vietnam during the time period for which exposure to herbicides is presumed.  In an August 2009 statement, the Veteran reported that he had a rash on his groin and stomach and that he should receive the benefit of the presumptive service connection because it was chloracne.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of a specific skin condition such as chloracne.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Skin conditions are by their very nature complex disabilities with manifestations that could be attributed to numerous specific diagnoses and require specialized training to properly diagnose.  The Board therefore finds that the Veteran is not competent to diagnose himself with chloracne or any other skin condition subject to presumptive service connection as a disease associated with herbicide exposure.

Furthermore, 38 C.F.R. § 3.307(a)(6)(ii) makes clear that to benefit from the presumption of service connection for chloracne or other acneform diseases based on herbicide exposure the condition must "manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service."  No medical record has been associated with the claims file that suggests such a manifestation within a year of the Veteran's service in Vietnam.  In regards to the Veteran's lay statements, though he asserts entitlement to service connection based on the presumption, he has made no allegation that chloracne manifested to such a degree in the relevant time frame.  Notably, competent medical evidence also does not show that the Veteran currently has or has ever had a diagnosis of chloracne.  

In sum, the evidence of record does not show a current diagnosis of chloracne, most importantly it does not support a finding that chloracne manifested to a degree of 10 percent or more within one year of the Veteran's last in-service exposure to herbicide.  As a result, the Veteran cannot benefit from presumptive service connection for chloracne or other acneform disease based on in-service exposure to herbicides.  

The Veteran may still establish service connection for a skin condition by competent and probative evidence showing that such disease is somehow related to service (including to herbicide exposure therein).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding whether the Veteran has a current skin condition, post-service medical evidence of a rash is first documented by VA treatment records from 2012.  Records from the Salem, Virginia VA Medical Center from February 2012 through July 2012 reveal the Veteran had to postpone hip surgery because he was on antibiotics for a toe infection and a rash in the groin area.  

The record also reflects the Veteran experienced a rash during service.  Specifically, a June 1968 treatment note indicates the Veteran had a rash and appears to have been prescribed indoor duty.  The Veteran's October 1968 separation Report of Medical Examination indicates a normal clinical evaluation of the skin.  

The remaining question, therefore, is whether there is medical evidence of a relationship between the rash identified in 2012 and the in-service rash or herbicide exposure.  A preponderance of the evidence is against such a finding.  

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, the record shows the Veteran did have a rash in the area of his groin during the appeal period, though it appears to have resolved (an answer of no was given to the question "do you have any rashes or wounds at this time?" on a primary care intake screening at the Wytheville VA outpatient clinic in January 2013).  

The Veteran has not produced a competent opinion establishing an etiological link between the rash he suffered in 2012 and an event or occurrence in service.  The claims file contains records of treatment for a rash but no indication of the etiology of the rash is provided.  The Board acknowledges the Veteran's assertions that his rash relates to his active duty service, including his exposure to herbicides therein.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., skin discoloration and itchiness, he has not been shown to have the requisite expertise to link a rash that manifested years after service to an injury or disease in service, including as based on his exposure to herbicides therein.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The earliest recorded post-service complaint of a skin condition is the Veteran's August 2009 claim seeking service connection for a skin condition, claimed as chloracne.  This is almost 41 years following the Veteran's separation from active service.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Accordingly, the Board concludes that a preponderance of the evidence is against the claim for service connection for a skin condition, to include chloracne as due to herbicide exposure, on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

II. PTSD

The Veteran claims entitlement to service connection for PTSD based on stressors experienced while stationed in Cu Chi, Hau Nghia Province, Vietnam.  In a July 2010 stressor statement he reported that while he was stationed in Cu Chi, the Tet Offensive was ongoing and that his unit was heavily mortared every night for two months and that bombing of the barracks killed half of the people.  He reported that he and others slept in bunkers at night, because they were so afraid. When he was working in the kitchen at night, he would crawl around when the mortaring would start so that he would not get hit.  He also indicated that tanks would come in with a trailer of bodies. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Regarding the diagnosis of PTSD, a final rulemaking recently amended § 4.125(a) to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  80 Fed. Reg. 14,308 (Mar. 19, 2015); see 79 Fed. Reg. 45,093 (Aug. 4, 2014).  However, the applicability date of the rulemaking indicated that the revision is not applicable where a case was pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. at 14,308.  Since the Veteran's case was pending before the Board on August 4, 2014, DSM-IV is applicable to his case.

The Board finds that the evidence establishes the criteria for a grant of service connection for PTSD.  Here, the Veteran's service records reflect that he served as a Cook and Cook's Helper with the 554th Engineer Battalion in Cu Chi, Vietnam from April to October 1968.  A July 2010 VA memorandum shows that research revealed that the 554th Engineer Battalion was in Cu Chi, Vietnam from March 1968 to March 1969 and that in May 1968 there were several enemy engagements and attacks near and directly on the basecamp at Cu Chi.  Therefore, the record contains credible supporting evidence that the Veteran's alleged stressor occurred.  

Additionally, in September 2012 a healthcare professional at the Princeton Vet Center diagnosed PTSD.  The healthcare professional indicated the diagnosis was made in conformance with the DSM-IV and it was supported by the treatment note findings, thus, the requirements of 38 C.F.R. § 4.125(a) are met.  In providing the diagnosis of PTSD the healthcare professional noted the Veteran's exposure to frequent rocket and mortar fire plus seeing the resulting injured and dead thereby establishing a link between the Veteran's current symptoms and his in-service stressor.  

Thus, the record contains adequate verification of the Veteran's claimed stressors and all the required elements of service connection are met in this case.  The claim for service connection for PTSD is granted.   
ORDER

Service connection for a skin condition is denied.  

Service connection for PTSD is granted.


REMAND

The Veteran asserts entitlement to an initial compensable evaluation for bilateral hearing loss.  The Veteran's most recent audiological examination was conducted in June 2010.  The Veteran has asserted that his hearing loss has worsened since that examination.  September 2011 Board Hearing Transcript at 3.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


